        Case 1:19-cv-09236-KPF Document 67 Filed 01/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,
                                                        19 Civ. 9236 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


ERIC YOUNG, et al.,
                              Plaintiffs,                20 Civ. 169 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


BRYAN FAUBUS,
                              Plaintiff,                 20 Civ. 211 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


JOSEPH EBANKS,
                              Plaintiff,                 20 Civ. 453 (KPF)
                       -v.-
                                                               ORDER
IFINEX INC., et al.,

                              Defendants.



KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ January 16, 2020 joint motion in

Leibowitz v. iFinex, Inc., No. 19 Civ. 9236, Young v. iFinex, Inc., No. 20 Civ. 169,
         Case 1:19-cv-09236-KPF Document 67 Filed 01/27/20 Page 2 of 2



Faubus v. iFinex, Inc., No. 20 Civ. 211, seeking to consolidate the matters. The

Court is also in receipt of a letter dated January 24, 2020, filed in Ebanks v.

iFinex, Inc., No. 20 Civ. 453, requesting that the Court consolidate that matter

with Leibowitz, Young, and Faubus as well. The parties’ motions are

GRANTED. The following actions are hereby consolidated:

             a.    Leibowitz v. iFinex, Inc., No. 19 Civ. 9236
             b.    Young v. iFinex, Inc., No. 20 Civ. 169
             c.    Faubus v. iFinex, Inc., No. 20 Civ. 211
             d.    Ebanks v. iFinex, Inc., No. 20 Civ. 453

      SO ORDERED.

Dated:       January 24, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
